IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 48023

 STATE OF IDAHO,                                  )
                                                  )        Filed: December 14, 2021
         Plaintiff-Respondent,                    )
                                                  )        Melanie Gagnepain, Clerk
 v.                                               )
                                                  )        THIS IS AN UNPUBLISHED
 JESSIE DON ADAMS,                                )        OPINION AND SHALL NOT
                                                  )        BE CITED AS AUTHORITY
         Defendant-Appellant.                     )
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael J. Reardon, District Judge.

       Order of restitution, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jennifer Jensen, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Jessie Don Adams appeals from the district court’s order to pay restitution in excess of
$999.99 imposed after a jury found him guilty of misdemeanor petit theft. Adams argues the
district court abused its discretion by ordering restitution in excess of the statutory amount for petit
theft. For the reasons set forth below, we affirm.
                                                      I.
                      FACTUAL AND PROCEDURAL BACKGROUND
       Adams was charged with two counts of grand theft. In Count I, the State alleged that
Adams cashed checks written to his employer and took the money for himself. In Count II, the
State alleged Adams made unauthorized charges to the employer’s bank account using a company
debit card. Adams pleaded not guilty and the case proceeded to trial. The jury found Adams guilty




                                                      1
of Count I, grand theft. The jury acquitted Adams of Count II, but found him guilty of the lesser-
included offense of petit theft.
       During the subsequent restitution proceedings, the State requested $10,185.54 in restitution
for the stolen checks; Adams did not object, and the district court ordered restitution in the amount
of $10,185.54 for Count I. The State also requested $15,053.49 in restitution for Count II. Adams
did not dispute the individual amounts or the total. Instead, Adams argued that because the jury
found him guilty of misdemeanor petit theft, the district court could only order up to $999.99, the
amount associated with the statutory delineation between grand theft and petit theft. The district
court rejected Adams’ argument, finding that the amount of restitution awarded is not limited by
the statutorily defined monetary limits of the crime but rather, by the amount of economic loss
suffered by the victim. The district court ordered restitution in the amount of $10,185.54 for the
stolen checks and $15,053.49 for the total amount charged to the company account, for a total of
$25,239.03. Adams timely appealed.
                                                 II.
                                   STANDARD OF REVIEW
       Idaho Code Section 19-5304(2) authorizes a sentencing court to order a defendant to pay
restitution for economic loss to the victim of a crime. The decision of whether to order restitution,
and in what amount, is within the discretion of a trial court, guided by consideration of the factors
set forth in I.C. § 19-5304(7) and by the policy favoring full compensation to crime victims who
suffer economic loss. State v. Richmond, 137 Idaho 35, 37, 43 P.3d 794, 796 (Ct. App. 2002);
State v. Bybee, 115 Idaho 541, 543, 768 P.2d 804, 806 (Ct. App. 1989). Idaho appellate courts
will not overturn an order of restitution unless an abuse of discretion is shown. Richmond, 137
Idaho at 37, 43 P.3d at 796. When a trial court’s discretionary decision is reviewed on appeal, the
appellate court conducts a multi-tiered inquiry to determine whether the trial court: (1) correctly
perceived the issue as one of discretion; (2) acted within the boundaries of such discretion;
(3) acted consistently with any legal standards applicable to the specific choices before it; and
(4) reached its decision by an exercise of reason. Lunneborg v. My Fun Life, 163 Idaho 856, 863,
421 P.3d 187, 194 (2018).




                                                 2
                                                 III.
                                            ANALYSIS
       On appeal, Adams argues the district court abused its discretion when it ordered Adams to
pay $15,053.49 in restitution stemming from his unauthorized charges to the company bank
account. Adams asserts that because he was found not guilty of grand theft related to the charges
to the company account and instead was found guilty of petit theft, the district court did not have
the authority to order restitution in an amount greater than $999.99. Recognizing that Richmond
addressed this precise issue, Adams argues Richmond was wrongly decided because the Court of
Appeals incorrectly relied upon “its perception of the legislature’s intent, rather than the plain
language contained in the restitution statute.” The State asserts Richmond was correctly decided
and the district court had the authority to order restitution for the full economic loss of Adams’
crime. We hold that Richmond was not wrongly decided and controls the outcome here.
       In this case, Adams makes the same arguments that were rejected in Richmond. There,
Richmond was charged with felony malicious injury to property; he was acquitted of the felony
charge, but convicted of the lesser-included charge of misdemeanor injury to property. Richmond,
137 Idaho at 36, 43 P.3d at 795. The district court ordered approximately $15,000.00 in restitution.
Id. Richmond appealed, arguing that because he was acquitted of the felony charge, the district
court could not order restitution in excess of $1,000.00--the statutory amount separating the
misdemeanor from the felony charge. Id. at 37, 43 P.3d at 796. This Court rejected that argument.
First, the Court looked to the plain language of the statute defining the terms “victim” and
“economic loss.” Id. Because Richmond did not provide a sufficient record to challenge the
amount of restitution, the Court held that the district court did not err in determining the amount
of economic loss or that the parties were victims as defined by I.C. § 19-5304(1). Id. at 37-38, 43
P.3d at 796-97.
       The Court next analyzed whether the “mandate” of I.C. § 19-5304 to order restitution in
the amount of actual economic loss was limited by the statutory monetary elements that distinguish
whether the crime is a felony or misdemeanor. Id. at 38-39, 43 P.3d at 797-98. The Court looked
to the plain language of I.C. § 19-5304(6) and (7) to ultimately hold the statute requires restitution
for the actual economic loss of the victim, regardless of whether the crime is a felony or
misdemeanor. Id. at 37-39, 43 P.3d at 796-98. The Court noted that the district court ordered



                                                  3
restitution based on the actual economic loss of the victim, which was in excess of $1,000.00. Id.
at 38, 43 P.3d at 797. The Court reasoned:
       By establishing that economic losses are to be determined by a civil preponderance
       of the evidence standard, I.C. § 19-5304(6), the legislature clearly intended to allow
       trial courts in a criminal case to resolve the restitution question, thus freeing the
       crime victim of the burden of instituting a civil action based on the same conduct,
       and our court system from unnecessary, repetitive trials.
Id. at 38-39, 43 P.3d at 797-98. The Court held that because Richmond’s actions caused economic
loss greater than $1,000.00, Richmond was required to pay restitution for the actual economic loss
caused by his conduct. Id. at 39, 43 P.3d at 798.
       Adams takes issue with the Court’s statement:
       Furthermore, we are not persuaded that the legislature intended, when it enacted
       I.C. § 19-5304, to create exceptions for those crimes that designate monetary
       amounts in their defining elements, i.e., grand theft, petty [sic] theft, and the two
       grades of malicious injury to property. Rather, the statute clearly intends for full
       restitution to be ordered on economic loss from one’s criminal conduct or criminal
       act.
Id. at 39, 43 P.3d at 798. Adams cites Verska v. Saint Alphonsus Reg’l Med. Ctr., 151 Idaho 889,
892-93, 265 P.3d 502, 505-06 (2011) to support his argument that the Richmond Court improperly
looked to the legislative intent rather than the plain meaning of the statute to justify its conclusion.
We are not persuaded. It is true that Verska held, in part, that “The asserted purpose for enacting
the legislation cannot modify its plain meaning.” Id. However, the Richmond Court did not use
legislative intent to modify the plain language of the statute. Instead, the Court reviewed the statute
and concluded the plain language of the statute authorizes courts to order restitution in the amount
of the actual economic loss suffered by the victim. Richmond, 137 Idaho at 39, 43 P.3d at 798.
The Court then noted its conclusion was consistent with the legislative intent of making victims
whole. Id.
        The Court’s conclusion in Richmond rested upon a finding that the plain language of the
statute requires restitution for the actual economic loss suffered by the victim regardless of the
crime of conviction. Thus, the holding in Richmond is consistent with the plain language of the
statute and the Supreme Court’s policy behind statutory interpretation: “to derive the intent of the
legislative body that adopted the act.” State v. Foeller, 168 Idaho 884, 890, 489 P.3d 795, 801
(2021). Consequently, Richmond was not wrongly decided and controls the outcome in this case.



                                                   4
That Adams was guilty of petit theft and not grand theft did not limit the district court’s exercise
of its discretion to order restitution for the full economic loss causally related to Adams’ theft.
       Adams also contends that this Court’s holdings in State v. Schultz, 148 Idaho 884, 231 P.3d
529 (Ct. App. 2008) and State v. Aubert, 119 Idaho 868, 811 P.2d 44 (Ct. App. 1991) preclude the
district court from ordering Adams to pay restitution for the full economic loss resulting from his
unauthorized charges to the company account.             As the Richmond Court considered and
distinguished Aubert, we need not address it here.
       In Schultz, the State charged the defendant with grand theft by exercising unauthorized
control and/or making unauthorized transfers on the victim’s credit card accounts and/or bank
accounts in an amount exceeding $1,000.00. Schultz, 148 Idaho at 885, 231 P.3d at 530. At trial,
the State presented evidence showing the defendant made unauthorized transactions on the
victim’s bank card, and the jury found the defendant guilty. Id. At the restitution hearing, the
State sought, and was awarded, restitution for additional unauthorized individual transactions. Id.
On appeal, Schultz argued that the court could not order restitution for each individual act of theft
unless each specific act was adjudicated at trial. Id. at 886, 231 P.3d at 531.
       This Court declined to read the statute as narrowly as Schultz requested. Instead, we held
that the State could seek restitution for similar, unauthorized transactions within the same time
frame and criminal theory alleged in the charging document regardless of whether the State proved
each individual act of theft. Id. Consequently, we affirmed the restitution award, holding that
restitution was “statutorily available for all unauthorized transactions as a direct result of
defendant’s criminal conduct and conviction for grand theft in exercising unauthorized control
and/or making unauthorized transfers over the victim’s accounts during the time frame in
question.” Id. at 887, 231 P.3d at 532 (emphasis added). Similar to Schultz, Adams is statutorily
required to pay restitution for all unauthorized charges to the company account that were causally
related to the criminal theory of theft charged in the information. Accordingly, the district court’s
order of restitution is consistent with the holding in Schultz.
       The district court did not abuse its discretion by ordering Adams to pay $15,053.49 in
restitution. As the Richmond Court held, I.C. § 19-5304 gives trial courts the discretion to order
restitution for the victim’s economic loss caused by a defendant’s criminal conduct, even if the
actual loss is greater than one of the statutory elements of the crime itself. Consequently, the
district court did not act outside its statutory authority in awarding restitution for the full economic

                                                   5
loss suffered by the victim from Adams’ unauthorized charges to the company account. The
district court recognized this decision was a matter of discretion, and the decision is within the
boundaries of such discretion and consistent with the applicable legal standards. The district court
found by a preponderance of the evidence that Adams’ unauthorized charges to the company bank
account resulted in an economic loss of $15,053.49, and Adams makes no challenge to the factual
determination.
                                                 IV.
                                          CONCLUSION
       The district court did not abuse its discretion by ordering Adams to pay $15,053.49 in
restitution upon his conviction of petit theft. Accordingly, the district court’s order of restitution
is affirmed.
       Judge BRAILSFORD and Justice Pro Tem HORTON CONCUR.




                                                  6